Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement entered November 5th, 2021 has been considered.  A copy of the cited statement(s) including the notation indicating its respective consideration is attached for the Applicant's records.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in MPEP § 2106, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a gaming machine (i.e., a machine) in claims 1-8, a method (i.e., a process) in claims 9-16 and a non-transitory computer readable storage medium (i.e. a manufacture) in claim 17-20.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
1. A gaming machine, comprising: 
a display device; 
a random number generator; 
a game controller; and 
a memory which stores instructions, wherein execution of the instructions by the game controller causes the game controller to at least: 
randomly select first symbols based on a value generated by the random number generator; 
display the first symbols at symbol display positions of the display device; 
in response to a trigger condition, award a quantity of games, wherein the quantity is based upon trigger symbols in the first symbols displayed at the symbol display positions of the display device; and 
for each game of the quantity of games, 
randomly select second symbols and display the second symbols at the symbol display positions of the display device; and
present a second symbols award if the second symbols at the symbol display positions correspond to a winning outcome.  
The claim elements underlined above, concern Mental Processes performable by the human mind including observation evaluation and judgement as well as  Certain Methods of Organizing Human Activity including commercial or legal interactions involving the use legal obligations, sales activities, and business relations, and managing personal behavior or relationships involving the following of rules or instructions that have been enumerated by the courts as Abstract Ideas
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a display device, a game controller and a memory it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other devices such as generic computers,  smart phones, game consoles, and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a display device, a game controller and a memory amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (Applicant’s specification Paragraphs [0175]-[0176], [0188], [0235]). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0175]-[0176], [0188], [0235]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 2-20 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
It is further noted that while the embodiment of the claimed ‘random number generator’ is not immediately clear in view of the applicant’s specification as filed.  In particular while figures 3 and 6 presents RNG(113, 621) in combination with a plurality of physic components while the specification references addition embodiments practiced on a server in paragraph [0192] and understood to encompass software embodiments of a random number generator.  Further compounding the issue, at least  claims 9-20  utilize a random number generated by a random number generator associated with disclose structure elements, and in doing so describe the use of abstract random number data rather than a physical element of the invention. Accordingly, while the inclusion of a physically random number generator element (presented beyond the mere execution of software on a general-purpose computing element as would be excluded un MPEP 2106.05(f)), can be sufficient to integrate an abstract idea into a practical application through use of a particular machine as described in MPEP 2106.05(b), the claimed invention is not at present limited to such an arrangement.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 9-10, 14-15, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Randall et al (2006/0068883).


Claim 1: Randall teaches a gaming machine, comprising: 
a display device (Randall Figure 2A; Elements 16, 18); 
a random number generator (Randall Paragraph [0038]); 
a game controller (Randall Figure 2A; Element 12); and 
a memory which stores instructions (Randall Figure 2A; Element 14), wherein execution of the instructions by the game controller causes the game controller to at least: 
randomly select first symbols based on a value generated by the random number generator (Randall Paragraphs [0007], [0038]; Figure 4A); 
display the first symbols at symbol display positions of the display device (Randall Paragraphs [0007], [0038]; Figures 4A, 6A); 
in response to a trigger condition, award a quantity of games, wherein the quantity is based upon trigger symbols in the first symbols displayed at the symbol display positions of the display device (Randall Paragraphs [0080], [0096]; Figures 3C, 6A); and 
for each game of the quantity of games, 
randomly select second symbols and display the second symbols at the symbol display positions of the display device (Randall Paragraphs [0098]-[0106]; Figures 6b-6g) and
present a second symbols award if the second symbols at the symbol display positions correspond to a winning outcome (Randall Paragraphs [0098]-[0106]; Figures 6b-6g).  

Claim 2: Randall teaches the gaming machine of claim 1, wherein execution of the instructions causes the game controller to award the quantity of games based on a quantity of trigger symbols in the first symbols displayed at the symbol display positions of the display device (Randall Paragraphs [0080], [0096]; Figures 3C, 6A).  

Claim 6: Randall teaches the gaming machine of claim 1, wherein execution of the instructions causes the game controller to: 
make a determination as to whether to add at least one extra wild symbol to at least one of the symbol display positions of the display device, wherein the determination is randomly made, based on the random number generator, without regard to the first symbols displayed at the symbol display positions of the display device (Randall Paragraphs [0012]; Figures 3A, 4A, 5A; Element 106, 206); and 
in response to the determination being that no extra wild symbols are to be added to the symbol display positions, evaluate the first symbols to determine a first symbols award and present the first symbols award via the display device (Randall Paragraph [0072]).  

Claim 7: Randall teaches the gaming machine of claim 6, wherein execution of the instructions causes the game controller to, in response to the determination being to add at least one extra wild symbol to at least one of the symbol display positions (Randall Paragraph [0072]): 
randomly select, based on the random number generator, a symbol display position from among all display positions of the symbol display positions as a wild symbol position (Randall Paragraph [0072]); 
display a first portion of a wild symbol awarding animation, during which an animated object is displayed moving on the display device (-describing the spinning of the reels bearing the wild symbol- Randall Paragraph [0044]-[0045], [0071]-[0072]); 
display a second portion of the wild symbol awarding animation, during which the animated object, shown in the first portion of the wild symbol awarding animation, moves to the wild symbol position, and displays a wild symbol at the wild symbol position (-describing the spinning of the reels bearing the wild symbol- Randall Paragraph [0044]-[0045], [0071]-[0072]); and 
evaluate the first symbols including the wild symbol at the wild symbol position to determine the first symbols award (Randall Paragraphs [0094]-[0095]).  

Claim 9: Randall teaches a method of a gaming machine, the method comprising: 
randomly selecting first symbols with a controller of the gaming machine based on a value generated by a random number generator associated with the gaming machine (Randall Paragraphs [0007], [0038]; Figure 4A); 
displaying the first symbols at symbol display positions of a display device of the gaming machine (Randall Paragraphs [0007], [0038]; Figures 4A, 6A); 
determining, with the controller based on a quantity of trigger symbols in the first symbols displayed at the symbol display positions, whether to trigger a feature game (Randall Paragraphs [0080], [0096]; Figures 3C, 6A); 
in response to determining to trigger the feature game, allocating a quantity of games to the feature game, wherein the allocated quantity is based on trigger symbols in the first symbols displayed at the symbol display positions (Randall Paragraphs [0080], [0096]; Figures 3C, 6A); and 
for each game of the allocated quantity of games, 
randomly selecting second symbols with the controller (Randall Paragraphs [0098]-[0106]; Figures 6b-6g); 
displaying the second symbols at the symbol display positions of the display device (Randall Paragraphs [0098]-[0106]; Figures 6b-6g); and 
presenting a second symbols award if the second symbols at the symbol display positions correspond to a winning outcome (Randall Paragraphs [0098]-[0106]; Figures 6b-6g).  

Claim 10: Randall teaches the method of claim 9, further comprising determining the allocated quantity of games based on a quantity of trigger symbols in the first symbols displayed at the symbol display positions (Randall Paragraphs [0080], [0096]; Figures 3C, 6A).  

Claim 14: Randall teaches the method of claim 9, further comprising, for each game of the quantity of games:
making a determination, with the controller, as to whether to add at least one extra wild symbol to at least one of the symbol display positions of the display device, wherein the determination is randomly made, based on the random number generator, without regard to the second symbols displayed at the symbol display positions (Randall Paragraphs [0012]; Figures 3A, 4A, 5A; Element 106, 206); and 
in response to the determination being that no extra wild symbols are to be added to the symbol display positions, evaluating, with the controller, the second symbols to determine the second symbols award (Randall Paragraph [0072]).  

Claim 15: Randall teaches the method of claim 14, further comprising, in response to the determination being to add at least one extra wild symbol to at least one of the symbol display positions (Randall Paragraph [0072]): 
randomly select, with the controller based on the random number generator, a symbol display position from among all display positions of the symbol display positions as a wild symbol position (Randall Paragraph [0072]); 
displaying a first portion of a wild symbol awarding animation, during which an animated object is displayed moving on the display device (-describing the spinning of the reels bearing the wild symbol- Randall Paragraph [0044]-[0045], [0071]-[0072]); 
displaying a second portion of the wild symbol awarding animation, during which the animated object, shown in the first portion of the wild symbol awarding animation, moves to the wild symbol position, and displays a wild symbol at the wild symbol position (-describing the spinning of the reels bearing the wild symbol- Randall Paragraph [0044]-[0045], [0071]-[0072]); and 
evaluating, with the controller, the second symbols including the wild symbol at the wild symbol position to determine the second symbols award (Randall Paragraphs [0094]-[0095]).   
 
Claim 17: Randall teaches a non-transitory computer readable storage medium comprising instructions, that in response to being executed, cause a gaming machine to: 
randomly select first symbols based on a random number generator associated with the gaming machine (Randall Paragraphs [0007], [0038]; Figure 4A); 
display the first symbols at symbol display positions of a display device of the gaming machine (Randall Paragraphs [0007], [0038]; Figures 4A, 6A); 
determine whether to trigger a feature game (Randall Paragraphs [0080], [0096]; Figures 3C, 6A); 
in response to determining to trigger the feature game, allocating a quantity of games to the feature game, wherein the allocated quantity is based on trigger symbols in the first symbols displayed at the symbol display positions (Randall Paragraphs [0080], [0096]; Figures 3C, 6A); and 
for each game of the allocated quantity of games, 
randomly select second symbols (Randall Paragraphs [0098]-[0106]; Figures 6b-6g); 
display the second symbols at the symbol display positions of the display device (Randall Paragraphs [0098]-[0106]; Figures 6b-6g); and 
present a second symbols award if the second symbols at the symbol display positions correspond to a winning outcome (Randall Paragraphs [0098]-[0106]; Figures 6b-6g).  

Claim 20: Randall teaches the non-transitory computer readable storage medium of claim 17, wherein the instructions further cause the gaming machine, for each game of the quantity of games, to: 
make a determination as to whether to add at least one extra wild symbol to at least one of the symbol display positions of the display device, wherein the determination is randomly made, based on the random number generator, without regard to the second symbols selected displayed at the symbol display positions (Randall Paragraphs [0012]; Figures 3A, 4A, 5A; Element 106, 206); 
in response to the determination being that no extra wild symbols are to be added to the symbol display positions, evaluate, the second symbols to determine the second symbols award (Randall Paragraph [0072]); and 
in response to the determination being to add at least one extra wild symbol to at least one of the symbol display positions (Randall Paragraph [0072]): 
randomly select a symbol display position from among all display positions of the symbol display positions as a wild symbol position (Randall Paragraph [0072]); 
display a wild symbol awarding animation, during which an animated object moves to the wild symbol position and displays a wild symbol at the wild symbol position (-describing the spinning of the reels bearing the wild symbol- Randall Paragraph [0044]-[0045], [0071]-[0072]); and 
evaluate the second symbols including the wild symbol at the wild symbol position to determine the second symbols award (Randall Paragraphs [0094]-[0095]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 11-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Randall et al (2006/0068883) as applied to at least claims 1-2, 6-7, 9-10, 14-15, 17, and 20 above.

Claim 3: Randall teaches the gaming machine of claim 1, wherein execution of the instructions causes the game controller to: 
award a base quantity of games based on a quantity of trigger symbols in the first symbols displayed at the symbol display positions of the display device (Randall Paragraphs [0080], [0096]; Figures 3C, 6A); and 
determine the awarded quantity of games based on multiplying the base quantity by a multiplier provided by a trigger symbol in the first symbols displayed at the symbol display positions of the display device (-multiply- Randall Paragraph [0083]).
Randall teaches awarding a quantity of bonus games according to the number of symbol outcomes as cited herein above and that awards associated with each winning symbol combination may be limited to the greatest amounts, summed together, and multiplied (-multiply- Randall Paragraph [0083]).  While the prior art of Randall arguably does not explicitly teach multiplying the base amount of awards with a multiplier (Randall Figure 3c; Paragraph [0083]) however Randall also teaches that the scatter symbols may be numbers symbols associated with any suitable outcome or award (Randall Paragraphs [0072], [0080]).  Accordingly, it would been obvious to one of ordinary skill in the art before the applicant’s earliest effective filing date multiply the awarded quantity of free games of Randall by a trigger symbol provided multiplier as taught by Randall to provide the predictable and expected result providing a reward that can grow in a non-linear fashion by each subsequently revealed scatter symbol.

Claim 4: Randall teaches the gaming machine of claim 1, wherein execution of the instructions causes the game controller to: 
award a base quantity of games based on a quantity of trigger symbols in the first symbols displayed at the symbol display positions of the display device (Randall Paragraphs [0080], [0096]; Figures 3C, 6A); and 
determine the awarded quantity of games based on multiplying the base quantity by a highest multiplier provided by a trigger symbol in the first symbols displayed at the symbol display positions of the display device (-where Randall teaches awarding largest award and multiplying awards as presented- Randall Paragraph [0083]).  

Claim 5: Randall teaches the gaming machine of claim 1, wherein execution of the instructions causes the game controller to: 
award a base quantity of games based on a quantity of trigger symbols in the first symbols displayed at the symbol display positions of the display device (Randall Paragraphs [0080], [0096]; Figures 3C, 6A); and 
determine the awarded quantity of games based on a multiplicative product of the base quantity and each multiplier provided by trigger symbols in the first symbols displayed at the symbol display positions of the display device (-multiply- Randall Paragraph [0083]).  

Claim 11: Randall teaches the method of claim 9, further comprising: 
determining, with the controller, a base quantity of games based on a quantity of trigger symbols in the first symbols displayed at the symbol display positions (Randall Paragraphs [0080], [0096]; Figures 3C, 6A); and 
determining, with the controller, the allocated quantity of games based on multiplying the base quantity by a multiplier provided by a trigger symbol in the first symbols displayed at the symbol display positions (-multiply- Randall Paragraph [0083]).  

Claim 12: Randall teaches the method of claim 9, further comprising: 
determining, with the controller, a base quantity of games based on a quantity of trigger symbols in the first symbols displayed at the symbol display positions of the display device (Randall Paragraphs [0080], [0096]; Figures 3C, 6A); and 
determining, with the controller, the allocated quantity of games based on multiplying the base quantity by a highest multiplier provided by a trigger symbol in the first symbols displayed at the symbol display positions (-where Randall teaches awarding largest award and multiplying awards as presented- Randall Paragraph [0083]).  

Claim 13: Randall teaches the method of claim 9, further comprising: 
determining, with the controller, a base quantity of games based on a quantity of trigger symbols in the first symbols displayed at the symbol display positions (Randall Paragraphs [0080], [0096]; Figures 3C, 6A); and 
determining, with the controller, the allocated quantity of games based on a multiplicative product of the base quantity and each multiplier provided by trigger symbols in the first symbols displayed at the symbol display positions (-multiply- Randall Paragraph [0083]).
  

Claim 18: Randall teaches the non-transitory computer readable storage medium of claim 17, wherein the instructions further cause the gaming machine to: 
determine a base quantity of games based on a quantity of trigger symbols in the first symbols displayed at the symbol display positions (Randall Paragraphs [0080], [0096]; Figures 3C, 6A); and
determine the allocated quantity of games based on multiplying the base quantity by a multiplier provided by a trigger symbol in the first symbols displayed at the symbol display positions (-multiply- Randall Paragraph [0083]).

Claim 19: Randall teaches the non-transitory computer readable storage medium of claim 17, wherein the instructions further cause the gaming machine to: 
determine a base quantity of games based on a quantity of trigger symbols in the first symbols displayed at the symbol display positions of the display device (Randall Paragraphs [0080], [0096]; Figures 3C, 6A); and 
determine the allocated quantity of games based on multiplying the base quantity by a highest multiplier provided by a trigger symbol in the first symbols displayed at the symbol display positions (-where Randall teaches awarding largest award and multiplying awards as presented- Randall Paragraph [0083]).

Claims 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Randall et al (2006/0068883) as applied to at least claims 1-2, 6-7, 9-10, 14-15, 17, and 20 above and further in view of Yoshizawa (US 2008/0176652)
Claim 8: The combination of Randall & Yoshizawa teaches the gaming machine of claim 7, wherein: 
the display device comprises a first video display and a second video display positioned below the first video display(Randall Figure 1B); and 
execution of the instructions causes the game controller to present the first portion of the wild symbol awarding animation via the first video display and the second portion of the wild symbol awarding animation via the second video display (Yoshizawa Figures 5 & 6: Element 41, 181; Paragraphs [0054]-[0055]).  
Randall teaches the invention including various visual presentations connected to the presentation of game outcomes including wild symbols and the use of two separate displays as cited above.  While Randall does not explicitly describe the use of an animation of the awarding wild symbol spanning two video displays, Yoshizawa teaches that this feature was known in an analogous gaming invention (Yoshizawa Figures 5 & 6: Element 41, 181; Paragraphs [0054]-[0055]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have utilized the animated wild presentation display of Yoshizawa with the wild symbols of Randall in order to provide the predictable and expected result of providing a respectively larger view of game play that could be provided utilizing only one of the two available display devices and doing so in a manner that would naturally direct the players attention between the display devices with the movement of the wild symbols.


Claim 16: The combination of Randall & Yoshizawa teaches the method of claim 14, further comprising, in response to the determination being to add at least one extra wild symbol to at least one of the symbol display positions (Randall Paragraph [0072]): 
randomly select, with the controller based on the random number generator, a symbol display position from among all display positions of the symbol display positions as a wild symbol position (Randall Paragraph [0072]); 
displaying a first portion of a wild symbol awarding animation, during which an animated object is displayed moving on a first video display of the display device (-describing the spinning of the reels bearing the wild symbol- Randall Paragraph [0044]-[0045], [0071]-[0072] & Yoshizawa Figures 5 & 6: Element 41, 181; Paragraphs [0054]-[0055]); 
displaying a second portion of the wild symbol awarding animation via a second video display of the display device, during which the animated object, shown in the first portion of the wild symbol awarding animation, moves to the wild symbol position, and displays a wild symbol at the wild symbol position (-describing the spinning of the reels bearing the wild symbol- Randall Figure 1B; Paragraph [0044]-[0045], [0071]-[0072] & Yoshizawa Figures 5 & 6: Element 41, 181; Paragraphs [0054]-[0055]); and
evaluating, with the controller, the second symbols including the wild symbol at the wild symbol position to determine the second symbols award (Randall Paragraphs [0094]-[0095]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.M/
Examiner, Art Unit 3715
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715